 

EXHIBIT 10.34

 

FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT (this "Fourth
Amendment"), dated as of December 22, 2014, is among GLOBAL POWER EQUIPMENT
GROUP INC., a Delaware corporation (the "Borrower"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders, Swingline Lender and
Issuing Lender (the "Administrative Agent"), and the LENDERS (as defined in the
Credit Agreement defined below), signing this Fourth Amendment.

BACKGROUND

A.The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of February 21, 2012, as amended by that
certain First Amendment to Credit Agreement and First Amendment to Security
Agreement, dated as of April 25, 2012, that certain Second Amendment to Credit
Agreement dated as of July 19, 2012, that certain Third Amendment and Limited
Waiver to Credit Agreement and Second Amendment to Security Agreement, dated as
of March 4, 2013, but effective as of December 7, 2012 and that certain Lender
Joinder Agreement, effective as of December 17, 2013 (as amended, the "Credit
Agreement").   The terms defined in the Credit Agreement and not otherwise
defined herein shall be used herein as defined in the Credit Agreement.

B.The Borrower has requested a waiver of any Default or Event of Default for the
failure to comply with Section 8.14 of the Credit Agreement for the 2014 Fiscal
Year.

C.The Borrower and Williams Industrial Services Group, L.L.C. ("Williams")
intend to dissolve Williams Burns and Roe, LLC, a Delaware limited liability
company ("WB&R"), by disposing of all the Capital Stock Williams holds in WB&R
(the "WB&R Dissolution).  WB&R is a Permitted Servicing Joint Venture that has
no assets and no liabilities.  The Borrower has requested a waiver of
Section 8.5 of the Credit Agreement to permit the WB&R Dissolution.

D.The Borrower has informed the Lenders that GPEG C.V., a Dutch commanditaire
vennootschap, organized under the laws of The Netherlands ("CV"), will issue a
promissory note payable to GPEG, LLC, a Delaware limited liability company, in
an original aggregate principal amount of $24,900,000 (the "CV Note").  The
Borrower has requested a waiver of the limitation set forth in
Section 8.1(g)(ii) of the Credit Agreement to permit the issuance of the CV
Note.

E.NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Required
Lenders and the Administrative Agent covenant and agree as follows:



FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 1

--------------------------------------------------------------------------------

 

 

1.AMENDMENTS TO CREDIT AGREEMENT. 

(a)Section 1.1 of the Credit Agreement is hereby amended by adding the defined
term "Total Contract Value" thereto in alphabetical order to read as follows:

"Total Contract Value" means the revenue actually, or projected to be, generated
over the life of a contract of the Borrower or its Subsidiaries.

(b)Section 7.1 of the Credit Agreement is hereby amended by adding a new
subsection (d) thereof to read as follows:

(d)As soon as practicable and in any event within (i) seventy‑five (75) days
after the end of each Fiscal Year (commencing with the Fiscal Year ended
December 31, 2014) and (ii) forty-five (45) days after the end of each of the
first three fiscal quarters of each Fiscal Year, a consolidated report of the
status of each contract of the Borrower and its Subsidiaries with a Total
Contract Value in excess of $7,500,000 as of the end of such Fiscal Year, or
such fiscal quarter, as applicable (the "Contract Work-in-Process
Report").  Such Contract Work-in-Process Report shall be in form and substance
reasonably satisfactory to the Administrative Agent.

2.LIMITED WAIVER.  Subject to the satisfaction of the conditions of
effectiveness set forth in Section 4 hereof and the provisos immediately
following in this Section 2, the Administrative Agent and the Required Lenders
hereby (a) waive any Default or Event of Default that will occur as a result of
the failure of the Borrower to comply with Section 8.14 of the Credit Agreement
for the 2014 Fiscal Year; provided, that this waiver shall automatically be
revoked and of no further force or effect if the Credit Parties and their
Subsidiaries permit the aggregate amount of all Capital Expenditures in the 2014
Fiscal Year to exceed $12,500,000; (b) waive the restrictions set forth in
Section 8.5 of the Credit Agreement to permit the WB&R Dissolution; and
(c) waive the restriction set forth in Section 8.1(g)(ii) of the Credit
Agreement to permit the Indebtedness evidenced by the CV Note, provided that (i)
such Indebtedness shall be unsecured, (ii) such CV Note is a promissory note in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) such CV Note shall be pledged and delivered to the Administrative Agent
pursuant to the Security Documents.  The waivers contained in this Section 2 are
limited and do not affect any other covenants or provisions of the Credit
Agreement or any other Loan Document .

3.REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT.  By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof and after giving effect to the amendments set forth in Section 1 hereof
and the limited waiver set forth in Section 2 hereof:

(a)the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, on and as of
the date hereof as made on and as of such date, except for any representation
and warranty that is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and



FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------

 

 

warranty shall be true and correct in all respects on and as of the date hereof
as if made on and as of such date, (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, in
which case such representation and warranty shall be true and correct in all
respects as of such earlier date);

(b)no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c)(i) the Borrower has full power and authority to execute and deliver this
Fourth Amendment, (ii) this Fourth Amendment has been duly executed and
delivered by the Borrower, and (iii) each of this Fourth Amendment and the
Credit Agreement, as amended hereby, constitutes the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors' rights in
general and the availability of equitable remedies, regardless of whether
considered in a proceeding in equity or at law;

(d)neither the execution, delivery and performance of this Fourth Amendment, nor
the consummation of any transactions contemplated herein, will conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which the Borrower is a party or by which any of its
properties may be bound or any Governmental Approval relating to Borrower,
except to the extent such conflict, breach or default, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and

(e)no authorization, approval, consent, or other action by, notice to, or filing
with, any Governmental Authority or other Person not already obtained (including
the Board of Directors (or other similar governing body) of the Borrower) is
required for the execution, delivery or performance by the Borrower of this
Fourth Amendment.

4.CONDITIONS TO EFFECTIVENESS.  This Fourth Amendment shall be effective as of
December 22, 2014 subject to satisfaction or completion of the following:

(a)the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by the Required Lenders;

(b)the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by the Borrower and acknowledged by each Subsidiary
Guarantor;

(c)the Administrative Agent shall have received the original CV Note, together
with an allonge, executed in blank; and

(d)the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.



FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------

 

 

5.REFERENCE TO THE CREDIT AGREEMENT.

(a)Upon the effectiveness of this Fourth Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", or words of like import shall mean
and be a reference to the Credit Agreement, as amended and affected hereby.

(b)The Credit Agreement, as amended by this Fourth Amendment, shall remain in
full force and effect and is hereby ratified and confirmed.

6.COSTS, EXPENSES AND TAXES.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Fourth Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

7.SUBSIDIARY GUARANTOR'S ACKNOWLEDGMENT.  By signing below, each Subsidiary
Guarantor (a) acknowledges, consents and agrees to the execution, delivery and
performance by the Borrower of this Fourth Amendment, (b) acknowledges and
agrees that its obligations in respect of its Subsidiary Guaranty Agreement are
not released, diminished, waived, modified, impaired or affected in any manner
by this Fourth Amendment or any of the provisions contemplated herein,
(c) ratifies and confirms its obligations under the Subsidiary Guaranty
Agreement, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, the Subsidiary Guaranty Agreement.

8.EXECUTION IN COUNTERPARTS.  This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  For purposes of this Fourth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original.  The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

9.GOVERNING LAW.  This Limited Waiver and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Limited Waiver or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

10.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS FOURTH AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE



FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------

 

 

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS FOURTH AMENDMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.HEADINGS.  Section headings in this Fourth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fourth
Amendment for any other purpose.

12.ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS AMENDED BY THIS FOURTH AMENDMENT
AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL  AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL  AGREEMENTS
BETWEEN THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Fourth Amendment is executed as of the date first set
forth above.

 

 

 

BORROWER:

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

Name:

Tracy D. Pagliara

Title:

General Counsel/Secretary

 

 





FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,

Swingline Lender, the Issuing Lender and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew M. Widmer

Name:

Andrew M. Widmer

Title:

Vice President

 





FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

U.S. BANK, NATIONAL ASSOCIATION,

as Syndication Agent and Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Dolence

Name:

Chris Dolence

Title:

Vice President

 





FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Janet L. Wheeler

Name:

Janet L. Wheeler

Title:

Vice President

 





FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

 

 

By:

/s/ Joseph T. Nash

Name:

/s/ Joseph T. Nash

Title:

Underwriter II

 





FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------

 

 



 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

AS SUBSIDIARY GUARANTORS:

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

BRADEN MANUFACTURING, L.L.C.

WILLIAMS INDUSTRIAL SERVICES, LLC

WILLIAMS SPECIALTY SERVICES, LLC

WILLIAMS PLANT SERVICES, LLC

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

WILLIAMS GLOBAL SERVICES, INC.

Koontz-Wagner Custom Controls

HoldingS LLC

TOG Holdings, Inc.

TOG Manufacturing Company, Inc.

GPEG, LLC

HETSCO HOLDINGS, INC.

HETSCO, INC.

GLOBAL POWER TECHNICAL SERVICES, INC.

BRADEN HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Erin Gonzalez

 

Name:

Erin Gonzalez

 

Title:

Vice President & Treasurer

 

 

6425021v.6 4839-728



FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------